Exhibit 10.3

EXECUTION VERSION

Conformed

 

 

AMENDMENT NO. 2

Dated as of December 19, 2008

to and under the

CREDIT AGREEMENT

dated as of December 17, 2004

among

AVISTA CORPORATION,

THE BANKS PARTY THERETO,

BANK OF AMERICA, N.A.,

as Managing Agent,

KEYBANK NATIONAL ASSOCIATION and U.S. BANK, NATIONAL ASSOCIATION,

as Documentation Agents,

WELLS FARGO BANK,

as Documentation Agent and an Issuing Bank,

UNION BANK OF CALIFORNIA, N.A.,

as Syndication Agent and an Issuing Bank,

and

THE BANK OF NEW YORK MELLON f/k/a The Bank of New York,

as Administrative Agent and an Issuing Bank

 

 

THE BANK OF NEW YORK MELLON and UNION BANK OF CALIFORNIA, N.A.

Co-Lead Arrangers and Co-Book Managers

 

 



--------------------------------------------------------------------------------

AMENDMENT NO. 2

Dated as of December 19, 2008

to

CREDIT AGREEMENT

Dated as of December 17, 2004

AVISTA CORPORATION, a Washington corporation, the Banks listed on the signature
pages hereof, BANK OF AMERICA, N.A., as Managing Agent, KEYBANK NATIONAL
ASSOCIATION, as Documentation Agent, U.S. BANK, NATIONAL ASSOCIATION, as
Documentation Agent, WELLS FARGO BANK, as Documentation Agent and an Issuing
Bank, UNION BANK OF CALIFORNIA, N.A., as Syndication Agent and an Issuing Bank,
and THE BANK OF NEW YORK MELLON f/k/a The Bank of New York, as Administrative
Agent and an Issuing Bank, agree as follows:

1. Credit Agreement. Reference is made to the Credit Agreement, dated as of
December 17, 2004, among Avista Corporation, a Washington corporation, the Banks
party thereto, Bank of America, N.A., as Managing Agent, KeyBank National
Association and U.S. Bank, National Association, as Documentation Agents, Wells
Fargo Bank, as Documentation Agent and an Issuing Bank, Union Bank of
California, N.A., as Syndication Agent and an Issuing Bank, and The Bank of New
York Mellon f/k/a The Bank of New York, as Administrative Agent and an Issuing
Bank, as amended by Amendment No. 1 dated as of April 6,2006 to Credit
Agreement, among Avista Corporation, the Banks party thereto, Bank of America,
N.A., as Managing Agent, KeyBank National Association, as Documentation Agent,
U.S. Bank, National Association, as Documentation Agent, Wells Fargo Bank, as
Documentation Agent and an Issuing Bank, Union Bank of California, N.A., as
Syndication Agent and an Issuing Bank, and The Bank of New York Mellon f/k/a The
Bank of New York, as Administrative Agent and an Issuing Bank (as so amended,
the “Credit Agreement”). Definitions of terms in the Credit Agreement apply to
terms that are used and not otherwise defined herein.

2. Amendments. Subject to satisfaction of the conditions precedent set forth in
Section 4 below, effective as of December 19, 2008 (the “Effective Date”), the
Credit Agreement shall be amended as follows:

(a) The following new definitions shall be inserted in proper alphabetical order
in Section 1.01 of the Credit Agreement.

““Second Amendment” shall mean Amendment No. 2 to this Agreement, dated as of
December 19, 2008.”

““Second Amendment Effective Date” shall mean the “Effective Date” as defined in
the Second Amendment.”

(b) The definition of “Agreement” contained in Section 1.01 of the Credit
Agreement shall be deleted in its entirety and replaced by the following:

““Agreement” shall mean this Agreement, including all exhibits and schedules
hereto, as amended by the First Amendment and the Second Amendment.”

 

1



--------------------------------------------------------------------------------

(c) Section 3.11 of the Credit Agreement is hereby replaced with the following:

“Section 3.11 Employee Benefit Plans. Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the regulations and published interpretations
thereunder. No Reportable Event has occurred as to which the Borrower or any
ERISA Affiliate was required to file a report with the PBGC. The value of the
assets of each Plan is at least 80% of the “funding target” (as defined in Code
Section 430(d)(1)) of such Plan as of the last annual valuation date applicable
thereto.”

(d) Section 5.06 of the Credit Agreement is hereby replaced with the following:

“Section 5.06 ERISA. The Borrower shall, and shall cause each Significant
Subsidiary to, comply in all material respects with the applicable provisions of
ERISA, and the Borrower shall furnish to the Administrative Agent and each Bank
and Issuing Bank (a) as soon as possible, and in any event within 30 days after
any Responsible Officer of the Borrower or any ERISA Affiliate either knows or
has reason to know that any Reportable Event has occurred that alone or together
with any other Reportable Event could reasonably be expected to result in
liability of the Borrower to the PBGC in an aggregate amount exceeding
$25,000,000, a statement of a Financial Officer of the Borrower setting forth
details as to such Reportable Event and the action proposed to be taken with
respect thereto, together with a copy of the notice, if any, of such Reportable
Event given to the PBGC, (b) as soon as possible, and in any event within 30
days after any Responsible Officer of the Borrower or any ERISA Affiliate either
knows or has reason to know that the value of the assets of any Plan is less
than 80% of the “funding target” (as defined in Code Section 430(d)(1)) of such
Plan as of the last annual valuation date applicable thereto, a statement of a
Financial Officer of the Borrower setting forth details as to such event,
(c) promptly after receipt thereof, a copy of any notice the Borrower or any
ERISA Affiliate may receive from the PBGC relating to the intention of the PBGC
to terminate any Plan or Plans (other than a Plan maintained by an ERISA
Affiliate which is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code) or to appoint a trustee to administer any
Plan or Plans and (d) within 10 days after the due date for filing with the PBGC
pursuant to Section 430(k) of the Code of a notice of failure to make a required
installment or other payment with respect to a Plan, a statement of a Financial
Officer of the Borrower setting forth details as to such failure and the action
proposed to be taken with respect thereto, together with a copy of such notice
given to the PBGC.”

(e) Subparagraph (j) of Article VII is hereby replaced with the following:

“(j) a Reportable Event or Reportable Events, or a failure to make a required
installment or other payment (within the meaning of Section 430(k)(1) of the
Code), shall have occurred with respect to any Plan or Plans that reasonably
could be expected to result in liability of the Borrower to the PBGC or to any
Plan or Plans in an aggregate

 

2



--------------------------------------------------------------------------------

amount exceeding $25,000,000, or the value of the assets of any Plan is less
than 80% of the “funding target” (as defined in Code Section 430(d)(1)) of such
Plan as of the last annual valuation date applicable thereto, and within 30 days
after the reporting of any such Reportable Event to the Administrative Agent or
after the receipt by the Administrative Agent of a statement required pursuant
to Section 5.06, the Administrative Agent shall have notified the Borrower in
writing that (i) the Required Banks have made a determination that, on the basis
of such Reportable Event or Reportable Events, such failure to make a required
installment or other payment or the fact that the value of the assets of a Plan
is less than 80% of the “funding target” (as defined in Code Section 430(d)(1))
of such Plan as of the last annual valuation date applicable thereto, there are
reasonable grounds (A) for the termination of any such Plan by the PBGC, (B) for
the appointment by the appropriate United States District Court of a trustee to
administer any such Plan or (C) for the imposition of a Lien in favor of any
such Plan, and (ii) as a result thereof an Event of Default exists hereunder; or
a trustee shall be appointed by a United States District Court to administer any
such Plan; or the PBGC shall institute proceedings to terminate any such Plan;”

3. Representations and Warranties. In order to induce the Banks and the Issuing
Banks to enter into this Amendment, the Borrower represents and warrants as
follows:

(a) The Borrower has the corporate power and authority (i) to execute and
deliver this Amendment, (ii) to perform its obligations hereunder and the Credit
Agreement as amended hereby, and (iii) to borrow Loans and have Letters of
Credit issued in the maximum amount available under the Credit Agreement as
amended hereby.

(b) The execution and delivery by the Borrower of this Amendment, the
performance by the Borrower of its obligations under this Amendment and the
Credit Agreement as amended hereby, and the borrowing of Loans and procurement
of Letters of Credit in the maximum amount available under the Credit Agreement
as amended hereby (collectively, the “Transactions”) (i) have been duly
authorized by all requisite corporate and, if required, stockholder action, and
(ii) will not (A) violate (I) any provision of law, statute, rule or regulation
the violation of which could reasonably be expected to impair the validity and
enforceability of this Amendment or the Credit Agreement as amended thereby or
materially impair the rights of or benefits available to the Administrative
Agent, the Banks or the Issuing Banks under this Amendment or the Credit
Agreement as amended hereby, or of the certificate or articles of incorporation
or other constitutive documents or by laws of the Borrower or any Significant
Subsidiary, (II) any order of any Governmental Authority the violation of which
could reasonably be expected to impair the validity or enforceability of this
Amendment or the Credit Agreement as amended hereby, or materially impair the
rights of or benefits available to the Administrative Agent, the Banks or the
Issuing Banks under this Amendment or the Credit Agreement as amended hereby, or
(III) any provision of any indenture or other material agreement or instrument
evidencing or relating to borrowed money to which the Borrower or any
Significant Subsidiary is a party or by which any of them or any of their
property is or may be bound in a manner which could reasonably be expected to
impair the validity and enforceability of this Amendment or the Credit Agreement
as amended hereby or materially impair the rights of or benefits available to
the Administrative Agent, the Banks or the Issuing Banks under this Amendment or
the Credit Agreement as amended hereby, (B) be in conflict

 

3



--------------------------------------------------------------------------------

with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any such indenture, agreement or other instrument in a
manner which could reasonably be expected to impair the validity and
enforceability of this Amendment or the Credit Agreement as amended hereby or
materially impair the rights of or benefits available to the Administrative
Agents, the Banks or the Issuing Banks under this Amendment or the Credit
Agreement as amended hereby or (C) result in the creation or imposition under
any such indenture, agreement or other instrument of any Lien upon or with
respect to any property or assets now owned or hereafter acquired by the
Borrower.

(c) This Amendment has been duly executed and delivered by the Borrower and
constitutes, and the Credit Agreement as amended hereby, will constitute, legal,
valid and binding obligations of the Borrower enforceable against the Borrower
in accordance with its terms.

(d) No action, consent or approval of, registration or filing with or any other
action by any Governmental Authority is or will be required in connection with
the Transactions, except such as have been made or obtained and are in full
force and effect.

(e) Each representation and warranty made in the Loan Documents is true and
correct at and as of the date hereof after giving effect to this Amendment,
except to the extent such representations and warranties expressly relate to an
earlier date.

(f) No Default or Event of Default has occurred and is continuing after giving
effect to this Amendment.

4. Conditions to Effectiveness. The amendments provided for in Section 2 above
shall become effective as of the Effective Date, but shall not become effective
as of such date unless and until each of the following conditions precedent
shall have been satisfied:

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to it:

(i) This Amendment duly executed by the Borrower and all of the Banks.

(ii) [Reserved].

(iii) Evidence satisfactory to the Administrative Agent that the Borrower shall
have obtained all consents and approvals of, and shall have made all filings and
registrations with, any Governmental Authority required in order to consummate
the Transactions, in each case without the imposition of any condition which, in
the judgment of the Banks or the Issuing Banks, could adversely affect their
rights or interests under this Amendment or the Credit Agreement as amended
hereby.

(iv) A copy of the certificate or articles of incorporation, including all
amendments thereto, of the Borrower, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing of the Borrower as of a recent date, from such Secretary of State.

 

4



--------------------------------------------------------------------------------

(v) A certificate of the Secretary or Assistant Secretary of the Borrower dated
the date of this Amendment and certifying (A) that attached thereto is a true
and complete copy of the by-laws of the Borrower as in effect on the date of
this Amendment and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the board of directors of the
Borrower authorizing the Transactions, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation of the Borrower have not been amended
since the date of the last amendment thereto shown on the certificate of good
standing furnished pursuant to clause (iv) above, and (D) as to the incumbency
and specimen signature of each officer executing this Amendment or any other
document delivered in connection herewith on behalf of the Borrower.

(vi) A certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (iv) above.

(vii) A certificate, dated the date of this Amendment and signed by a Financial
Officer of the Borrower, confirming compliance with the conditions precedent set
forth in paragraphs (e) and (f) of Section 3 hereof.

(viii) Such other documents as the Administrative Agent, the Banks, the Issuing
Banks or their respective legal counsel may reasonably request.

(b) All fees payable by the Borrower to the Administrative Agent, the Issuing
Banks, the Banks or any of their Affiliates on or prior to the date of this
Amendment with respect to this Amendment, and all amounts payable by the
Borrower pursuant to Section 9.05 of the Credit Agreement for which invoices
have been delivered to the Borrower on or prior to such date, shall have been
paid in full or arrangements satisfactory to the Administrative Agent shall have
been made to cause them to be paid in full concurrently with the disbursement of
the proceeds of any Borrowing to be made on such date.

(c) All legal matters incident to this Amendment and the Credit Agreement as
amended hereby and the transactions contemplated thereby shall be reasonably
satisfactory to the Administrative Agent, the Banks, the Issuing Banks and their
respective legal counsel.

5. Confirmation of Amended Agreement. The Credit Agreement as amended by this
Amendment is and shall continue to be in full force and effect and is hereby in
all respects confirmed, approved and ratified.

6. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

7. Counterparts. This Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto were upon the same instrument.

 

5



--------------------------------------------------------------------------------

8. Headings. Section headings in this Amendment are included herein for
convenience and reference only and shall not constitute a part of this Amendment
for any other purpose.

[The next page is the signature page]

 

6



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

AVISTA CORPORATION By:  

/s/    Diane C. Thoren

Name:   Diane C. Thoren Title:   Assistant Treasurer

Amendment No. 2 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

THE BANK OF NEW YORK MELLON f/k/a The Bank of New York, as Administrative Agent,
an Issuing Bank and a Bank By:  

/s/    Mark W. Rogers

Name:   Mark W. Rogers Title:   Vice President

Amendment No. 2 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

UNION BANK OF CALIFORNIA, N.A.,  
as Syndication Agent, an Issuing Bank and a Bank By:  

/s/    Bryan Read

Name:   Bryan Read Title:   Vice President

Amendment No. 2 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

WELLS FARGO BANK,   as Documentation Agent, an Issuing Bank and a Bank By:  

/s/    Tom Beil

Name:   Tom Beil Title:   Vice President

Amendment No. 2 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

BANK HAPOALIM B.M. NEW YORK BRANCH,   as a Bank By:  

 

Name:   Title:   By:  

 

Name:   Title:  

Amendment No. 2 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

BANK OF AMERICA, N.A.,   as Managing Agent and a Bank By:  

/s/    Mark N. Crawford

Name:   Mark N. Crawford Title:   Senior Vice President

Amendment No. 2 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

COMERICA WEST INCORPORATED,   as a Bank By:  

 

Name:   Title:  

Amendment No. 2 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

FIRST COMMERCIAL BANK, NEW YORK
AGENCY,   as a Bank By:  

 

Name:   Title:  

Amendment No. 2 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,   as a Bank By:  

/s/    Andrew Caditz

Name:   Andrew Caditz Title:   Authorized Signatory

Amendment No. 2 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

KEYBANK NATIONAL ASSOCIATION,   as Documentation Agent and a Bank By:  

 

Name:   Title:  

Amendment No. 2 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

MIZUHO CORPORATE BANK, LTD.,   as a Bank By:  

 

Name:   Title:  

Amendment No. 2 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

SOCIÉTÉ GÉNÉRALE   as a Bank By:  

/s/    Yao Wang

Name:   Yao Wang Title:   Vice President

Amendment No. 2 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

U.S. BANK, NATIONAL ASSOCIATION,   as Documentation Agent and a Bank By:  

/s/    Kurban H. Merchant

Name:   Kurban H. Merchant Title:   Vice President